Claims 1 to 8, 10 to 12, 14, 16 to 25 are rejected under 35 U.S.C. 103 as being unpatentable over Bachon et al. in view of Stanjek et al.
	This rejection rationale is consistent with that made in the previous office action.
	Bachon et al. teach a polyurethane prepolymer that is subsequently silylated with an isocyanatosilane.  The polyols used to prepare the polyurethane prepolymer are a mixture of two different polyether polyols, one preferably being tetramethylene oxide and the other being polypropylene oxide.  See for instance paragraphs 33 and on. While this does not give a specific “b” value note paragraph 40 which teaches a molecular weight range for the polyether polyol copolymer that will correspond to repeating units that fall within the claimed “b” range.  The polyols can undergo chain extension with diisocyanates (paragraphs 46 and on, which teach diisocyanates that result in the corresponding R5 group) prior to the reaction with an isocyanatosilane (paragraphs 56, 24).  
	Thus the teachings in Bachon et al. differ from that claimed in two different ways.  First, this does not specifically teach a corresponding “n” value.  Second this does not specifically teach the presence of the additional polyol component.
	With regard to this first difference, note that adjusting the number of polyurethane linkages in the hydroxyl terminated polyurethane prepolymer would have been obvious in an effort to optimize the properties of the final product.  For instance the number of linkages will directly correspond to the viscosity and coatability of the resulting polymer.  Note for instance that paragraph 70 teaches a preferred viscosity range for the polymer therein such that it can be readily dispensed from an apparatus.  Thus adjusting the number of urethane linkages, particularly keeping the number low such that the viscosity of the resulting polymer does not get too high, would have been well within the skill of the ordinary artisan.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (i.e. does not require undue experimentation). 
	Regarding the second difference the Examiner notes that paragraphs 58 and on teach various plasticizers that can be present.  This includes compounds such as adipic acid esters, phthalic acid esters and phosphoric acid esters.

	One having ordinary skill in the art would have found the selection of a plasticizer meeting the claimed polyol obvious in the composition of Bachon et al. with the expect-ation of obtaining useful and predictable results in view of the teachings in Stanjek et al. which indicate that such a polyol can be used as a plasticizer in comparable composi-tions.  
	In view of the above points, claim 1 is rendered obvious over this combination of references.
	For claim 2 note that Bachon et al. teach in paragraphs 48 and on the possible inclusion of a monoalcohol to the reaction such that this will result in a polyurethane having only one silylated terminal group.
	For claims 3 to 7 note that adjusting the amount of each unit as required by Bachon et al. would have been well within the skill of the ordinary artisan as Bachon et al. teach adjusting the ratio of monomeric unit in, for instance, paragraphs 33 and on.
	For claim 10 note that this linkage group is formed by the reaction between the polyol and isocyanate group in Bachon et al.
	For claim 11 see paragraphs 39 to 41 which teach values within the claimed range.
	For claims 12, 16 and 17 note that the compounds claimed are rendered obvious by the teachings in Bachon et al. such that these properties will follow from such compounds.  
	For claim 14 see paragraph 58 which teaches the presence of a solvent.
	For claim 18 note that the silylated polyurethane therein is used as a coating agent.  See the abstract.
	For claim 19, see paragraph 113 which applies the coating to a glass plate meet-ing the general term optical member. 

	For new claims 23 and 25 see paragraph 47 which teaches cyclohexane diisocyanates which will result in this Y group.
	For new claims 24 and 25 see paragraph 34 which teaches polytetramethylene oxide.

Applicants’ traversal has been considered but is not deemed persuasive.  It is argued that Bachon et al. do not disclose a compound having alkylene oxide PE2 groups on both sides of Y.  The Examiner disagrees. 
	Note that instant X can be a –CONH-C1-20 alkylene group as found in claim 10.  This is formed when an isocyanate functional silane reacts with an –OH group.  The –OH terminated polyurethane prepolymer in Bachon et al. is formed from polyalkylene oxide units such that the –OH group is adjacent to an alkylene oxide unit.  Thus when the –OH terminated polyurethane prepolymer reacts with the isocyanate silane (for instance as found in paragraph 24), the resulting linkage will contain an X –CONH-C1-20 alkylene group bonded directly to an alkylene oxide unit as the result of the terminal part of the polyurethane prepolymer.  As such the silanes in Bachon et al. do, in fact, possess a PE2 unit as claimed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
3/22/2021


/MARGARET G MOORE/Primary Examiner, Art Unit 1765